Citation Nr: 9932759	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether September 1984, August 1985, October 1985, and 
September 1988 decisions were clearly and unmistakably 
erroneous in denying entitlement to a disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to April 1, 1996 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESSES AT HEARING ON APPEAL

Veteran and co-worker



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to March 1970.

In a February 1993 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) increased the disability 
rating for PTSD from 30 to 50 percent.  The veteran perfected 
an appeal of the rating assigned in that decision, and in a 
November 1995 rating decision the RO increased the disability 
rating for PTSD from 50 to 70 percent.  The veteran continued 
to express disagreement with the assigned rating, and in a 
June 1996 rating decision the RO granted entitlement to TDIU 
effective April 1, 1996.

In an August 1996 statement the veteran expressed 
disagreement with the RO's failure to assign a 100 percent 
schedular rating for PTSD, and the effective date assigned 
for the TDIU rating.  He claimed that he was entitled to an 
effective date in 1984 for the total rating because all of 
his employment since then was marginal.  In a May 1997 rating 
decision the RO granted entitlement to a 100 percent 
schedular rating for PTSD effective April 1, 1996, and 
continued to deny an effective date prior to April 1, 1996, 
for a total rating.  The Board finds that the assignment of 
the 100 percent schedular rating constitutes a grant of the 
benefit sought on appeal, and that the issue of entitlement 
to an increased rating for PTSD is no longer within the 
Board's purview.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the benefit 
sought on appeal is granted by the RO).

In his August 1996 notice of disagreement with the effective 
date assigned for the TDIU rating, the veteran raised for the 
first time the issue of clear and unmistakable error in 1984 
and 1985 decisions in which the RO denied a disability rating 
in excess of 30 percent for PTSD.  He has made numerous 
references to "1984 and 1985 rating decisions" without 
stating the specific rating being contested.  Because his 
claim of clear and unmistakable error was based on his 
attempt to establish an effective date in March 1984 for the 
assignment of the TDIU rating, the Board finds that the scope 
of his claim includes all decisions rendered from March 1984 
to February 1993.  See Buckley v. West, 12 Vet. App. 76 
(1998) (the Board has jurisdiction over all issues 
appropriately identified from the radix of the notice of 
disagreement).

In a May 1998 rating decision the RO determined that the 
prior final rating decisions were not clearly erroneous, and 
in a November 1998 substantive appeal the veteran expressed 
disagreement with that determination.  In a January 1999 
statement the veteran provided his specific contentions 
regarding the claim of clear and unmistakable error in the 
prior decisions.  In an August 1998 supplemental statement of 
the case the RO included the issue of clear and unmistakable 
error in the prior decisions as an issue on appeal and 
provided the veteran the regulations pertaining to that 
issue.  Because the veteran included the issue of clear and 
unmistakable error in prior decisions as a basis for his 
claim for an earlier effective date, and because he has filed 
statements that constitute a notice of disagreement and 
substantive appeal with the RO's denial of his claim of clear 
and unmistakable error, the Board finds that it has 
jurisdiction of that issue. See Collaro v. West, 
136 F.3d 1304 (Fed. Cir. 1998) (the Board has jurisdiction of 
all issues arising from the notice of disagreement, even 
though the veteran provides his specific contentions in a 
later document); see also Jones v. West, 12 Vet. App. 98 
(1998) (the notice of disagreement, statement of the case, 
and substantive appeal need not be filed in chronological 
order).

The veteran also perfected an appeal of the RO's February 
1993 denial of an increased rating for the residuals of shell 
fragment wounds to the left arm and left leg and the denial 
of service connection for a low back disorder.  In the August 
1996 substantive appeal he withdrew his appeal of the ratings 
assigned for the residuals of the shell fragment wound and 
the denial of service connection for a low back disorder, and 
the Board finds that those issues are no longer within its 
jurisdiction.  Hamilton, 4 Vet. App. at 528 (an appeal ceases 
to be valid if withdrawn); 38 C.F.R. § 20.204 (1999).

In a June 1996 rating decision the RO denied entitlement to a 
compensable disability rating for chronic epididymitis and 
included that issue as an issue on appeal in a June 1996 
supplemental statement of the case.  In the August 1996 
substantive appeal the veteran expressed disagreement with 
the denial of an increased rating for chronic epididymitis.  
In an August 1998 rating decision the RO assigned a 
10 percent rating for chronic orchialgia (formerly chronic 
epididymitis), and in the November 1998 substantive appeal 
the veteran withdrew his appeal of the rating assigned for 
the genital disorder.  The Board also finds, therefore, that 
the issue of an increased rating for the genital disorder is 
not within its jurisdiction.  Hamilton, 4 Vet. App. at 528; 
38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  In rating decisions dated in September 1984, August 1985, 
October 1985, and September 1988 the RO denied entitlement to 
a disability rating in excess of 30 percent for PTSD, and 
those decisions became final in the absence of an appeal.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that the pertinent statutory or regulatory provisions were 
incorrectly applied in the September 1984, August 1985, 
October 1985, and September 1988 rating decisions.

3.  Since July 1992 service connection has been in effect for 
PTSD, rated as 70 percent disabling; the residuals of a shell 
fragment wound to the left arm, rated as 20 percent 
disabling; the residuals of a shell fragment wound to the 
left leg, rated as 10 percent disabling; and a scar in the 
left parietal region, rated as noncompensable.

4.  On January 4, 1994, the veteran withdrew his claims of 
entitlement to TDIU, both informal and formal, from 
consideration.

5.  The veteran did not again submit a claim of entitlement 
to TDIU until August 24, 1994.

6.  It was first factually ascertainable that the veteran was 
unable to maintain substantially gainful employment due to 
service-connected disabilities on August 24, 1993.


CONCLUSIONS OF LAW

1.  The September 1984, August 1985, October 1985 rating 
decisions were not based on clear and unmistakable error.  
38 U.S.C. § 4005(c) (1982), 38 U.S.C.A. §§ 1155, 5109A (West 
1991 & Supp. 1999); 38 C.F.R. § 4.132, 19.192, Diagnostic 
Code 9411 (1984), 38 C.F.R. §§ 3.104, 3.105, 4.1 (1999).

2.  The evidence supports an effective date of August 24, 
1993, for the assignment of the total disability rating based 
on individual unemployability due to service connected 
disabilities.  38 U.S.C.A. §§ 1155, 5110(a), (b) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 3.400(o), 4.15, 4.16 (1999); 
Veterans' Benefits Administration Manual M21-1, Part VI,  
7.09, 7.15 (Jan. 31, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The medical evidence shows that the veteran received 
treatment for psychiatric symptoms that were variously 
diagnosed as a borderline personality disorder, an adjustment 
disorder, and chronic depression from March 1974 to June 
1981.  As the result of a psychiatric evaluation in July 
1981, his therapist provided a diagnosis of PTSD due to 
combat stressors.  He was provided a VA psychiatric 
examination in April 1982, following which the examiner 
stated that the veteran had demonstrated an adequate level of 
functioning during the previous 12 months.  In a June 1982 
rating decision the RO granted entitlement to service 
connection for PTSD and assigned a 10 percent rating for the 
disorder.

A VA hospital summary shows that the veteran was hospitalized 
for the treatment of PTSD from August 1983 to March 1984.  He 
was provided a VA psychiatric examination in April 1984 due 
to a claim for an increased rating that he submitted in 
August 1983.  During that examination the VA psychiatrist 
noted that the veteran had been employed by the Federal 
government from 1977 until he was hospitalized in August 
1983, and that he had not yet returned to that employment 
following his hospitalization due to continuing psychiatric 
symptoms.  Examination revealed that the veteran was oriented 
in all spheres, he demonstrated no signs of delusions or 
hallucinations, his memory was intact, there were no 
disturbances in his thought processes, and no signs of 
psychosis.  The examiner stated that the veteran appeared to 
be under a great deal of stress at times, in that tears came 
to his eyes, and he was easily irritated and angered.  The 
examiner found that the veteran relived some of his Vietnam 
experiences in nightmares and flashbacks, and that he tended 
to withdraw from other people.

In a September 1984 rating decision the RO assigned a total 
temporary disability rating based on the hospitalization from 
August 1983 to March 1984, and increased the disability 
rating from 10 to 30 percent effective April 1, 1984.  The 
veteran was notified of the September 1984 decision at the 
time that it was rendered.

In a September 1984 statement the veteran reported that he 
was still having problems with his Vietnam experiences, that 
he was receiving medication and psychotherapy from VA for 
these symptoms, and that he had been unable to seek 
employment.  He stated that he did not understand how his 
disability could be evaluated as the result of a five-minute 
examination, and that reducing his 100 percent rating would 
cause a hardship for his family.  At no time did he state 
that he desired to contest the results of the rating 
reduction.

The RO interpreted the veteran's September 1984 statement as 
a request for an increased rating, and provided him an 
additional VA psychiatric examination in June 1985.  The 
examiner noted that the veteran received medication and 
ongoing psychotherapy for his psychiatric symptoms, and that 
he continued to live with his wife and two children.  He 
reported having nightmares about once every two weeks, 
restless sleep, intrusive thoughts about Vietnam, and that he 
had daily "blow ups."  He reported working intermittently 
since 1983, his last employment having been from February to 
May 1985.  During the examination he appeared to be anxious 
and was easily irritated, but no other abnormalities were 
noted.  

In an August 1985 rating decision the RO denied entitlement 
to a rating in excess of 30 percent.  The veteran was 
notified of the August 1985 decision, and did not appeal. 

A May 1985 treatment record indicates that the veteran was 
being seen weekly at a Vietnam Veterans Outreach Readjustment 
Counseling Center (Vet Center) for PTSD, and that he was 
unable to do his job due to dizziness, swelling in his hand, 
his left leg giving way, and pain in his ankle.  In June 1985 
he reported that he was unable to return to his employment 
cleaning industrial equipment because his psychiatric 
medication caused him to be dizzy.  Later in June 1985 he 
refused admission to the psychiatric ward for an increase in 
his symptoms, including running security patrols at his 
residence, avoidance of Asian people, carrying weapons, and 
preoccupation with memories of Vietnam.  An October 1985 VA 
treatment record shows that he was working as a volunteer for 
a veterans' service organization, and that he hoped the work 
would turn into a full time job.

The denial of a rating in excess of 30 percent was confirmed 
in two rating decisions issued in October 1985, neither of 
which the veteran appealed.  In a September 1988 rating 
decision the RO again denied entitlement to a disability 
rating in excess of 30 percent, of which the veteran was 
notified and did not appeal.

The veteran did not again claim entitlement to an increased 
rating for PTSD until July 29, 1992.  An August 1992 VA 
treatment record shows that he reported being unable to work 
due to nightmares, recurrent thoughts of Vietnam, insomnia, 
withdrawal, and anxiety.  At that time his medication was 
changed, and he was referred to the Mental Health Clinic for 
counseling.

The report of a November 1992 evaluation by a private 
psychologist indicates that the veteran had received 
intermittent treatment for PTSD since 1988, and that he had 
returned to treatment in August 1992 due to an increase in 
nighttime symptoms.  He stated that he was having increasing 
difficulty working, that he had extensive difficulty 
sleeping, and that his problems were jeopardizing a personal 
relationship.  He reported having been divorced from his wife 
in 1988.  He also stated that during a trip in connection 
with his work he was encouraged to seek counseling.

Examination revealed that his speech was pressured, his 
affect blunted, his mood dysphoric with depression, worry, 
and agitation, and that he was oriented in all spheres.  He 
demonstrated perceptual distortions in seeing moving objects 
in the shadows, perceiving a threat from people from 
Southeast Asia, an exaggerated response to loud sounds, and 
occasional intrusive thoughts.  There was no indication of 
hallucinations or a delusional system, his insight and 
judgment were fair to good, his impulse control was fair, and 
no suicidal ideation or intent was found.

The treating psychologist provided diagnoses of PTSD and 
traits of an avoidant personality disorder.  The severity of 
his psychological stressors was described as moderate.  The 
examiner noted that he worked with PTSD clients in writing 
journals of their experiences.

The report of a December 1992 VA psychiatric examination 
shows that the veteran appeared to be fairly well groomed 
with adequate personal hygiene.  He reported being unable to 
sleep due to nightmares about Vietnam and having flashbacks 
about his combat experiences.  He stated that he was unable 
to relate to people due to anger and frustration and that he 
had homicidal intrusive thoughts about Vietnamese people.  He 
also stated that he was unable to tolerate the frustration, 
fear, and panic attacks that he experienced whenever he 
thought about Vietnam; that he was unable to be alone; that 
he startled very easily in response to noise that reminded 
him of combat; that he thought about killing himself, 
although he had no intent; that he had lost his appetite; and 
that he felt worthless and hopeless most of the time.

In terms of his employment the veteran stated that he worked 
as a counselor at the Vet Center.  He reported that he was 
able to maintain the activities of daily living, but that he 
preferred being isolated out of fear of encountering a 
Vietnamese person.  He denied having any hobbies, leisure 
activities, or recreational pursuits.  He stated that he was 
unable to relate to his friends because of his anger and that 
he did not socialize with any groups.

On examination he appeared to be angry and frustrated, his 
speech was overproductive but normal in process, and he did 
not display any bizarre movements.  He was oriented in all 
spheres, his attention and concentration were adequate, his 
memory normal, his judgment fairly good, his affect anxious, 
his mood down, and he reported having frequent suicidal and 
homicidal thoughts but no ideation.  He denied having any 
hallucinations or delusions and his thought processes were 
found to be normal, except for his preoccupation with 
intrusive thoughts about Vietnam.

The examiner stated that his psychosocial stressors were 
severe and provided a Global Assessment of Functioning (GAF) 
of 55-60.  The examiner also stated that he required 
psychotropic medication and long-term therapy in order to 
control his symptoms, and that he was then unable to 
withstand the stress and pressure associated with an eight-
hour work day and day to day work activity.

Based on the evidence shown above, in the February 1993 
rating decision the RO increased the disability rating from 
30 to 50 percent effective July 29, 1992.  The veteran 
submitted an application for increased compensation based on 
individual unemployability on August 4, 1993, in which he 
stated that he last worked full time in September 1992 and 
that he would stop working altogether on August 5, 1993.  He 
stated that he had earned income of $18,000 in the previous 
12 months, and that he had left his employment due to his 
disability.  He stated that he was attempting to take a 
computer class, that he worked only 15 hours a week due to 
PTSD, and that he needed to stop work.  

In a January 3, 1994, statement the veteran withdrew his 
claim for a total rating based on individual unemployability.  
Following his request to withdraw the claim, in January 1994 
the RO notified him that the claim had been withdrawn based 
on his request, and that he had the right to appeal the RO's 
action.  The veteran did not submit such an appeal.

In January 1994 the veteran also submitted a notice of 
disagreement with the February 1993 rating decision's 
assignment of the 50 percent rating for PTSD.  In his August 
24, 1994, substantive appeal he asserted that his ability to 
obtain gainful employment had been compromised by his PTSD 
symptoms, and that his employment as a national service 
officer for the veterans' organization had a profound effect 
on his life.  He stated that he had delayed pursuing the 
appeal out of fear of losing his job, but that he was unable 
to perform all of his duties as a national service officer 
due to severe PTSD symptoms.  He also stated that he had been 
unable to work a full eight-hour day since 1985.

He reported that he could not deal with any people other than 
combat veterans, which he described as an obsession to make 
up for the loss of his comrades in Vietnam.  He stated that 
his obsession resulted in panic, suspicion, and fear of 
losing, and that he pushed himself to extremes to help 
veterans.  He also stated that for the previous nine years he 
had been reliving his combat experiences on a daily basis in 
his communications with other veterans.  He further stated 
that although he had been able to maintain employment, his 
PTSD symptoms had increased in severity, that his job was 
very stressful, that his job performance was beginning to 
suffer, and that he did not believe that he could work in any 
other environment.

The veteran stated that he had received Vocational 
Rehabilitation (VR) from VA, but that he could not be 
retrained for other employment due to his psychiatric and 
physical disabilities.  He also stated that he had not worked 
since April 4, 1994, and that prior to that date he had 
worked only three or four hours a day, two or three days a 
week.  He indicated that due to his sleep disorder his work 
hours were from 10:00 am to 2:00 p.m., with an hour for 
lunch, which he could not handle.  He reported that he had 
adjusted his work schedule due to his PTSD symptoms since 
1986.

In support of his appeal in August 1994 he submitted a letter 
from his VR counselor in which the counselor stated that the 
veteran had received VR services since February 1981, and 
that he discontinued that VR plan after two semesters due to 
increased stress, pain from musculoskeletal disorders, and 
difficulty with English, spelling, and writing skills.  His 
VR plan was again discontinued in November 1983 due to 
medical problems, and his goal as a business administrator 
was determined to be inappropriate due to his psychological 
problems.  His application for VR services was closed in May 
1985 due to surgery for problems that were reported to be 
related to service, and reopened and again closed in 
September 1985 due to surgery.  

It was reported that in October 1990 his plan to achieve a 
bachelor's degree in counseling was approved, but that he 
discontinued this program after one semester because being in 
a closed classroom with Southeast Asians was too stressful 
and resulted in an increase in PTSD symptoms.  In addition, 
the vocational goal was found to be too difficult for him 
academically.  In September 1991 he transferred to another 
facility, and was working part-time as a veteran's counselor 
in order to accommodate his classwork.  In January 1992 he 
was again having difficulty with remedial education, which 
the counselor thought could be due to a learning disability.  
His performance improved temporarily with aides and adaptive 
equipment.  In August 1992 he again began to deteriorate 
physically and psychologically, with back and leg pain due to 
prolonged sitting.  In addition, his stress symptoms 
increased significantly, with difficulty sleeping, high 
anxiety, and problems with interpersonal relationships.  His 
duties at work were reduced to half time and his vocational 
program was interrupted for six months.

He started training again in March 1993, but his hip, leg, 
back, and shoulder pain prevented him from participating.  In 
April 1993 his shoulder had become frozen and he had lost all 
movement in the limb.  He was unable to walk without the 
assistance of a cane due to the severity of hip and leg pain.  
In September 1993 he was given a leave of absence from VR due 
to medical problems that prevented him from participating in 
the program.  In November 1993 his counselor determined that 
rehabilitation was medically infeasible due to PTSD and 
numerous physical conditions that caused constant pain.

The VR counselor also stated that the veteran was able to 
function as a veterans' service officer mainly because the 
veterans' service organization had accommodated him on the 
job by allowing him to spend less time in the office when 
needed and by altering his duties, such as reducing the 
number of people he had to see when his physical or 
psychological condition made work difficult.  In addition, 
the people he worked with at the Vet Center were more aware 
of the problems of dealing with PTSD and tolerated his 
erratic office hours and emotional problems.  The counselor 
stated that these limitations would not be tolerated in 
competitive employment and that the veteran could not meet 
the physical requirements of most employers.

A July 1995 report from the veteran's private psychologist 
shows that the veteran had psychological damage as the result 
of a groin injury and personal abuse that occurred during 
boot camp.  The psychologist provided diagnoses of PTSD and a 
chronic pain disorder with psychological factors and a 
general medical condition.  His medical impairments included 
pain in the leg, hip, shoulder, neck, and scrotum, reportedly 
due to in-service injuries.  His psychological stressors 
included continuing pain, problems with primary 
relationships, and intrusive thoughts about his Vietnam 
experiences.  The psychologist provided a GAF score of 45.

The treatment records from the private psychologist show that 
the veteran received ongoing treatment from November 1993 to 
January 1995.  An April 1994 treatment note indicates that he 
was off work for 30 days.  He reported that his supervisor 
had told him that his work was good, but that his attitude 
was a problem due to his anger.  The supervisor suggested 
that he take 30 days off work, and that his condition would 
be re-evaluated after the 30 days.  A May 1994 treatment note 
indicates that he had returned to work two weeks previously, 
but only worked four hours because he could not handle the 
stress.  He and the counselor discussed his application for 
disability insurance from the state, and a temporary rating 
if his PTSD was preventing him from working.

In conjunction with a January 1995 VA psychiatric examination 
the veteran reported having a severe degree of intrusive 
thoughts and nightmares about his Vietnam experiences, 
flashbacks every day that had in the past caused him to dig 
foxholes in his yard, and hypervigilance in that he 
frequently carried guns.  He also reported that he slept on 
the floor next to the bedroom door with a gun, that he 
periodically experienced suicidal and homicidal ideation, and 
that he had a problem with anger that caused him to escape to 
the mountains, where he sometimes stayed for days without 
telling his family.  He stated that he felt estranged from 
others, that he avoided stimuli that reminded him of the war, 
and that he experienced emotional numbing.


The veteran reported being employed by the Federal government 
from 1976 to 1983, being unemployed from 1983 to 1985 due to 
psychiatric treatment, working three to four months in a 
factory, and then being employed by the veterans' service 
organization.  He stated that he continued to function in 
that capacity, although his occupational functioning had been 
severely affected by PTSD.  He also stated that he had a 
lifetime appointment to his position from which he could not 
be fired, and that he was paid even if he did not work.  He 
reported currently working 16 hours per week, but was paid as 
if he worked 40 hours.  He also reported being off work 
altogether from April 1994 to January 1995 due to his 
psychiatric symptoms.

On examination, he was neatly dressed, with good personal 
hygiene.  He appeared distressed when discussing his Vietnam 
experiences, and had to pause often during the interview.  
His mood was dysphoric and he had a full affect.  His speech 
was normoproductive and spontaneous and his thought processes 
were slightly circumstantial.  He reported having periodic 
suicidal and homicidal ideation, but had none at the time of 
the examination.  He also reported having auditory and visual 
hallucinations, with and apart from his flashbacks, but no 
delusional beliefs.  He was oriented in all spheres, and his 
memory, calculation skills, and fund of knowledge were 
normal.  

The examiner provided a GAF score of 50.  The examiner also 
stated that the veteran had severe PTSD, and that his PTSD 
symptoms resulted in a profound impairment in social and 
industrial functioning.  The examiner provided the opinion 
that the only reason that the veteran was able to maintain 
his employment was because his job was so flexible that he 
was paid for working 40 hours even though he worked less.  
The examiner described the PTSD symptoms as extremely severe 
and stated that they resulted in a degree of disability that 
was greater than reflected in the 50 percent rating that the 
disorder was then assigned.

In a November 1995 rating decision the RO increased the 
disability rating for PTSD from 50 to 70 percent effective 
July 29, 1992.

Private and VA treatment records indicate that the veteran 
was again hospitalized for the treatment of PTSD in January 
1996.  The treating physician provided a GAF score of 45 on 
his admission in January 1996, and a GAF score of 50 on 
transfer to the VA hospital in March 1996.  

In March 1996 the veteran reported that he had a stable 
employment history until 
"recently."  He had reduced his work to part-time due to 
stress.  He also reported that he had a supportive work 
setting.  He stated that it had become increasingly difficult 
for him to work over the previous six months, and that he had 
experienced increasing flashbacks, insomnia, hopelessness, 
irritability, anger, intrusive thoughts, depression, 
anhedonia, and panic attacks.  He also stated that he felt 
like he wanted to hurt someone when he became angry, and that 
he had mood swings with periods of increased physical energy 
in that he could work for 15 hours per day, alternating with 
periods of depression.

The May 1996 report from the veteran's employer shows that 
his work began December 1, 1985, and terminated March 31, 
1996.  The employer also stated, in response to a question 
pertaining to time lost from work during the last 12 months, 
that the veteran had lost approximately "five" as a result of 
part/full time work hours.  It is not clear if he meant five 
days, weeks, or months.  The number of hours worked per week 
is shown to be 40, although the employer stated that they 
allowed the veteran to take time off weekly when he 
experienced PTSD symptoms.  They also allowed him to leave 
work to seek counseling when needed, without prior approval, 
and that he had been off work for four to five months at a 
time over the past several years.  He had lasted worked 
January 24, 1996, because he could no longer deal with the 
situation.

In a May 1996 report the veteran's treating psychologist 
stated that since the veteran began treatment in 1988 the 
psychologist had removed him from work for extended periods 
of time on two occasions, and that he had been unable to work 
on a full-time basis since September 1994. 

A document pertaining to state disability insurance shows 
that the veteran became too disabled to work on January 25, 
1996.

In an April 1996 rating decision the RO assigned a total 
temporary disability rating in accordance with 38 C.F.R. 
§ 4.29 effective March 4, 1996, to April 30, 1996.  As 
previously stated, in the June 1996 rating decision the RO 
granted entitlement to a total disability rating based on 
individual unemployability effective April 1, 1996, based on 
an April 1996 hospital summary showing that the veteran was 
unable to maintain employment due to PTSD.

In his August 1996 substantive appeal the veteran stated that 
he was asked to resign from his position as a national 
service officer because he could no longer perform his duties 
due to his PTSD symptoms and because his employer could no 
longer allow his flexible work schedule.  He also stated that 
since 1985 his employer had allowed him to adjust his work 
schedule and helped him in every possible way to keep his 
PTSD under control, which he claimed to be a sheltered work 
environment.  He stated that he was not able to work in 
competitive employment, and that he was able to maintain his 
employment only because it was in a protected environment.  
He also stated that the only reason he had been able to 
maintain his employment was due to the safe environment at 
the Vet Center, and their understanding of his disability.

He further stated that from 1985 to 1996 he was offered a 
number of promotions, which he declined because he was not 
able to function in a work environment outside of the Vet 
Center.  He reported that if he had to work at another 
office, such work would result in him taking several weeks 
off in order to recover.  He also reported that when he 
started work in 1985 he was working eight hours a day, five 
days a week, and that after working that number of hours for 
three months he had to take two to three weeks off to 
stabilize his symptoms.  He continued to take time off every 
few months, but that the amount of time needed for recovery 
increased over the years, and that from 1992 to 1996 he 
worked two months for two to three hours per day for three 
days a week and then took off for six to eight weeks.  He 
stated that he did not work longer than three months at any 
one time from 1985 to 1996.

He also stated that he was unable to complete VR training due 
to PTSD symptoms.  He contended that all of his employment 
since he ceased Federal service in 1983 was protected 
employment and could not constitute substantially gainful 
employment.  He also contended that he claimed entitlement to 
a total disability rating in September 1984, and that that 
issue remains unresolved.

In an October 1996 report the veteran's treating psychologist 
stated that the veteran had been unable to work consistently 
for several years, that the psychologist had removed him from 
the work environment for extended periods of time, and that 
he had been involved in rehabilitation, all of which had been 
unsuccessful.  The psychologist further stated that the 
veteran could not compete in a competitive work environment 
and that he was not capable of gainful employment.

In April 1998 the RO asked the veteran to submit his specific 
contentions regarding his claim of clear and unmistakable 
error in 1984 and 1985 rating decisions.

In an April 1998 statement the veteran reported that he had 
been unable to maintain substantially gainful employment 
since 1983 because his employment as a national service 
officer was in a sheltered work environment.  He again stated 
that he was offered a number of promotions, which he declined 
because it would have required him to work outside the Vet 
Center.  He stated that while working as a service officer 
his duties were severely limited, as were the hours that he 
spent doing them.  He reported that he only worked about two 
hours a day.

The veteran also claimed that as a result of his September 
1984 statement in which he reported being unemployed, the RO 
should have found that he was suffering from a "severe" 
social and industrial impairment, that he had been unable to 
maintain competitive employment in the private sector since 
1983, and that the evidence at that time supported a total 
disability rating.  He stated that because all of his 
employment since 1983 was in a protected environment it was 
not substantially gainful employment.  He also stated that 
when working for the Federal government in 1983 his net 
income was $1960 per month, that his net income after he 
began working for the veterans' service organization was $760 
per month, and that he took the job so that he would be able 
to support his family and not because it was gainful 
employment.

He further claimed that the RO had failed in the duty to 
assist in 1984, which was clear error, and that he was 
entitled to an increased rating effective in August 1983.  As 
an alternative, he contended that the September 1984 
statement was sufficient to constitute a notice of 
disagreement with the disability rating assigned, and that 
the RO had failed to properly respond to that notice of 
disagreement.

In June 1998 the RO asked the veteran to submit additional 
evidence in support of his assertion that his employment by 
the veterans' service organization was marginal.  He was 
asked to provide evidence of the average number of hours 
worked per week for each year, the salary for each year, the 
duties he performed, the specific concessions made due to 
PTSD, and the amount of time that he was off work due to a 
service-connected disability.

In a November 1998 substantive appeal the veteran again 
asserted that he had not performed substantially gainful 
employment since March 1984, when he was released from the 
hospital following his PTSD treatment.  He claimed that all 
of his employment since then was not substantially gainful 
because it was in a protected environment.  He also claimed 
that the September 1984, August 1985, and November 1985 
rating decisions were clearly and unmistakably erroneous 
because the RO had misapplied 38 C.F.R. §§ 4.1, 4.2, 4.7, and 
4.132, and because the RO had failed to assign the higher 
disability rating when the evidence clearly showed that the 
disability picture more nearly approximated the criteria for 
a 50 or 70 percent rating.  He stated that at the time of the 
prior decisions there was evidence of severe PTSD 
symptomatology, and that his PTSD symptoms prevented him from 
obtaining or maintaining substantially gainful employment.

He also stated that he was not hired by the veterans' service 
organization in 1985 due to special employment considerations 
or concessions required by his service-connected disability, 
but because he was an active member of the organization doing 
volunteer work at the Vet Center.  He claimed to have been 
hired under the Vietnam Veterans Readjustment Act of 1974, 
and that the special employment concessions were exercised by 
the Vet Center, not the veterans' service organization.  He 
stated that he was able to perform his duties only because of 
the awareness of his emotional problems by the Vet Center 
staff, and that he was not able to perform his duties in any 
other environment.

He further stated that he was the only national service 
officer stationed at a Vet Center, and that from 1985 to 1996 
he never complied with all of the duties required of a 
national service officer.  He reported that his employer 
supported the limitations imposed by his service-connected 
disability, and encouraged him to remain in treatment.  He 
also reported that he had no sick leave and that when he was 
required to be off work his salary was reduced, and that he 
was the lowest paid national service officer because he was 
not able to work full time.  In describing his duties he 
stated that he advised and assisted veterans and their 
beneficiaries in presenting claims for veterans' benefits, 
which required working in cooperation with VA and other 
stated and local agencies.

During a July 1999 hearing and in a July 1999 statement the 
veteran testified that the 1984 and 1985 rating decision were 
clearly erroneous because the RO had not provided an adequate 
psychiatric examination prior to denying a higher disability 
rating, the RO had not considered the evidence showing that 
he was unemployed in June 1985, and the RO had failed to 
consider the records of his treatment at the VA medical 
center (MC).  He asserted that VA treatment records in May 
and June 1985 show that he was unemployable.

He also testified that he did not appeal the 1984 rating 
decisions because he was pursuing his education and the 
medication he was taking kept him from functioning properly.  
He further testified that he was working eight hours a day 
when he started working for the veterans' service 
organization but that he reduced his hours and started taking 
work home between March and August 1986.  He stated that he 
was paid for working 60 to 80 hours, part of which he did at 
home.  He also stated that he and his wife were having 
problems in 1988 because he was working at the office and at 
home, and he threatened to quit, so that the organization 
increased his salary.

He stated that the service organization did not make any 
concessions and required him to work 40 hours in order to be 
paid for 40 hours, although he did not have to do the work in 
the office.  He testified that the concessions were made by 
the Vet Center.  His coworker testified that in June 1991 the 
veteran was only coming to the office for a couple of hours, 
but that he continued to work at other locations.
In conjunction with the July 1999 hearing the veteran 
submitted a work history report showing his earnings as 
follows:  1985, $4848; 1986, $15,180; 1987, $15,795; 1988, 
$16,020; 1989, $18,420; 1990, $22,450; 1991, $21,613; and 
1992, $21, 093.


II.  Clear and Unmistakable Error

A.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 for PTSD provided a 100 percent 
rating if the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrated inability to obtain or retain employment.  A 
70 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  A 
30 percent evaluation applied if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1984).  

A decision of the RO becomes final and binding if a notice of 
disagreement with that decision is not filed within one year 
of the notice of the decision.  38 U.S.C. § 4005(c), 
38 C.F.R. § 19.192.  If a decision of the RO is final, that 
decision can be revised only if it is found that the decision 
was based on clear and unmistakable error.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. §§ 3.104(a), 3.105(a).  The effective date of an 
increase based on a finding that a prior decision contained 
clear and unmistakable error is the date from which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, No. 98-7069, slip op. at 6 (Fed. 
Cir. June 16, 1999).  If the veteran raises a valid claim of 
clear and unmistakable error, the question of whether a given 
decision was based on clear and unmistakable error is to be 
determined based on the facts of the case.  See Rivers v. 
Gober, 10 Vet. App. 469 (1997).

B.  Analysis

In the September 1984 rating decision the RO determined, 
based on the results of the April 1984 VA examination, that 
the evidence showed definite impairment in the veteran's 
social and industrial functioning.  The veteran was notified 
of that decision and, although he submitted a statement to 
the RO in September 1984, the Board finds that the statement 
does not constitute a notice of disagreement with the 
September 1984 decision.

As an initial matter, the Board notes that the rating 
decision was rendered on September 20, 1984, and that the 
veteran was notified of the decision on September 26, 1984.  
The letter from the veteran, which he contends should be 
interpreted as a notice of disagreement with the September 
1984 decision, is dated September 17, 1984.  Although the 
date of receipt of the letter by VA is not shown on the 
document, it appears to have been written three days prior to 
completion of the September 1984 decision.

A notice of disagreement is defined as a written 
communication expressing dissatisfaction or disagreement with 
an adjudicative determination and a desire to contest the 
result.  While special wording is not required, the statement 
must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Swanson v. West, 12 Vet. App. 442 (1999); 
38 C.F.R. § 20.201.

In the September 1984 statement the veteran stated that he 
continued to suffer from the symptoms of PTSD, that he did 
not think that the examination he had been provided 
adequately documented the severity of his symptoms, that he 
had been unable to seek employment since his discharge from 
the hospital, and that reducing his rating from 100 to 
30 percent would cause his family a hardship.  He also stated 
"I know you will do whatever is right."  Although one could 
infer from these statements that the veteran was dissatisfied 
with the reduced rating, at no time did the veteran request 
appellate review of the RO's determination.  The RO did, 
however, treat the statement as a request for an increased 
rating, and developed additional evidence in support of the 
veteran's contention.

Because the veteran did not indicate in the September 1984 
statement that he was seeking appellate review of the RO's 
decision, the Board finds that the statement does not 
constitute a notice of disagreement with that decision.  
38 C.F.R. § 20.201.  The Board further finds, therefore, that 
the September 1984 decision became final.  38 U.S.C. 
§ 4005(c); 38 C.F.R. § 19.192.

The Board has determined that the veteran has raised a valid 
claim of clear and unmistakable error in the 1984, 1985, and 
1988 rating decisions by asserting that evidence supporting a 
50 or 70 percent rating was of record when the RO denied 
entitlement to a disability rating in excess of 30 percent.  
Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  The Board 
must determine, therefore, based on the facts of the case, 
whether any of those decisions contained clear and 
unmistakable error.  Rivers, 10 Vet. App. at 469.

In the September 1984 rating decision the RO determined that 
the evidence did not support a disability rating in excess of 
30 percent following the veteran's hospital discharge.  The 
rating decision was issued due to the receipt of the 
veteran's VA treatment records, not as the result of any 
specific contentions made by the veteran.  The evidence 
relied upon in making the determination included the 
treatment records covering the hospitalization from August 
1983 to March 1984 and the report of the April 1984 VA 
examination.  Although the treatment records document the 
veteran's participation in therapy, they do not describe his 
social and industrial functioning.

The VA examination report shows that the veteran lived with 
his spouse and children, but that he had not associated with 
anyone outside his family since he returned from Vietnam.  
The report also shows that he had worked for the Federal 
government from 1976 to 1983 and that his job there was being 
held for him, although he had not returned to the job.  The 
mental status examination revealed that the veteran appeared 
to be under a great deal of stress at times and that he was 
easily irritated and angered; that he had flashbacks and 
nightmares about Vietnam; and that he tended to be socially 
isolated.  The examination report does not show that the 
examiner found the veteran's social and industrial 
functioning to be considerable or severe, or that he was 
unemployable.

In the August 1985 and October 1985 rating decisions the RO 
confirmed the denial of entitlement to a disability rating in 
excess of 30 percent.  The evidence shows that the veteran 
was notified of those decisions at the times that they were 
rendered.  There is no indication that the veteran attempted 
to appeal the decisions, nor does he so claim.  The Board 
finds, therefore, that the August 1985 and October 1985 
decisions are final.

The evidence relied upon in those decisions included VA 
treatment records for May through August 1984 and March 
through October 1985, records of treatment at the Vet Center 
for April 1984 through March 1985, and the report of the June 
1985 VA examination.  The 1984 and 1985 rating decisions were 
also issued in response to the RO's receipt of the VA 
treatment records, and not based on any specific contentions 
made by the veteran.  The VA treatment records show that he 
continued to receive medication for his psychiatric symptoms, 
but do not document his day to day functioning.  The March 
1984 hospital discharge summary indicates that on leaving the 
hospital his level of functioning was fair.  The treatment 
records from the Vet Center indicate that he had participated 
in group therapy since his hospital discharge in March 1984.  
A March 1985 treatment summary shows that during that time he 
made significant progress in dealing with his symptoms, with 
a decrease in nightmares and intrusive thoughts.  The 
therapist noted that he had been unemployed since the 
hospitalization, but did not provide the opinion that the 
veteran was unemployable due to his service-connected 
disabilities.

The report of the June 1985 VA psychiatric examination 
indicates that the veteran reported having nightmares once 
every two weeks, his sleep was restless, he had intrusive 
thoughts about Vietnam, he had blow-ups everyday, and that he 
tended to isolate himself.  He lived with his wife and two 
children, had been steadily employed from 1976 to 1983 and 
worked sporadically since then, most recently from February 
to May 1985.  The examining psychiatrist did not provide an 
opinion on the veteran's social and industrial functioning.

The evidence considered in the September 1988 rating decision 
included the report of an August 1988 VA examination in which 
the examiner summarized the veteran's PTSD symptoms.  The 
examiner also stated that the veteran had been employed from 
1976 to 1983, that he worked for short periods of time after 
1983, and that he was currently working 40 hours per week or 
more in a job in which he helped other veterans.  The 
examiner did not provide an assessment of the veteran's 
social and industrial functioning.

The RO interpreted the evidence considered in the September 
1984, August 1985, October 1985, and September 1988 rating 
decisions as being indicative of definite social and 
industrial impairment, warranting a 30 percent rating.  
Although the veteran argues that the evidence should be 
interpreted as showing considerable or severe impairment in 
social and industrial functioning, a disagreement on how the 
evidence is interpreted does not constitute clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

In order to constitute clear and unmistakable error, it must 
be absolutely clear that a different result would have ensued 
but for the error.  Baldwin v. West, No. 96-1170, slip op. 
at 6 (U.S. Vet. App. Sept. 7, 1999).  None of the evidence is 
highly probative of the veteran's social and industrial 
functioning being considerably or severely impaired, or that 
he was unable to maintain substantially gainful employment 
due to his service-connected disabilities.  In addition, in 
none of the decisions did the RO deny the existence of highly 
probative evidence; the RO determined that the evidence was 
not probative of a disability rating in excess of 30 percent.  
Crippen, 9 Vet. App. at 421.  The Board has determined, 
therefore, that the September 1984, August 1985, October 
1985, and September 1988 decisions were not clearly and 
unmistakably erroneous.

The veteran also contends that the 1984, 1985, and 1988 
rating decisions were clearly erroneous because the 
examinations upon which the decisions were based were not 
adequate for rating purposes.  The RO's failure to fulfill 
VA's duty to assist the veteran in developing the facts of 
his case cannot, however, constitute clear and unmistakable 
error.  Hayre v. West, No. 98-7046, slip op. at 12 (Fed. Cir. 
Aug. 16, 1999).  The Board finds, therefore, that this 
argument is without merit.

In the 1984, 1985, and 1988 rating decisions the RO properly 
interpreted the VA treatment records as informal claims for 
increased ratings.  38 C.F.R. § 3.157.  In accordance with 
38 C.F.R. § 3.155(c), the informal claims were adjudicated as 
if formal claims had been submitted.  Because the issue of 
the veteran's entitlement to a disability rating in excess of 
30 percent for PTSD, including a total disability rating, was 
finally adjudicated by the RO, those treatment records and 
the veteran's September 1984 statement can no longer form the 
basis for an effective date prior to April 1, 1996, for the 
assignment of the total disability rating.

The veteran contends that he is entitled to an effective date 
in March 1984 for the assignment of the total disability 
rating because all of his employment since then has been 
marginal.  Regardless of his employment status, however, an 
effective date cannot be established in the absence of a 
viable claim.  Because the prior claims were finally 
adjudicated, an effective date based on those claims is 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
(an earlier effective date cannot be granted in the absence 
of a claim).

III.  Entitlement to an Effective Date Prior to April 1, 1996

A.  Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person. Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a). 

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994); Veterans' Benefits Administration Manual M21-1, Part 
VI (Manual M21-1),  7.15 (Jan. 31, 1997).

If the veteran's income exceeds the poverty threshold, a 
finding of marginal employment is not precluded if the 
veteran did not actually earn the income.  For example, the 
veteran's employer reports that he had been given "make 
work," but that he did not actually earn the salary.  
Employment in a sheltered workshop is generally marginal 
employment.  Manual M21-1,  7.09.  The poverty threshold for 
1994 was $7547, and for 1995 it was $7763.  Manual M21-1, 
Addendum A.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one 
year prior to filing the claim for an increased rating.  
Harper v. Brown, 
10 Vet. App. 125 (1997).

B.  Analysis

Following the denial of entitlement to a disability rating in 
excess of 30 percent in September 1988, the veteran initially 
claimed entitlement to an increased rating on July 29, 1992.  
At that time he did not claim to be unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  An August 1992 VA treatment record shows that 
he reported being unable to work due to the symptoms of PTSD, 
and the treatment of his PTSD symptoms by the VAMC was 
reinstituted.  None of the earlier VA treatment records 
provide any assessment of the veteran's social and industrial 
functioning.  A September 1992 private treatment summary 
indicates that his PTSD symptoms were severe, with difficulty 
managing his work demands.  In conjunction with the December 
1992 VA examination he reported being employed as a veterans' 
counselor, and as a result of the examination the examiner 
provided a GAF score of 55-60, which is indicative of 
moderate impairment of social and industrial functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The 
examiner also stated, however, that the veteran was unable to 
withstand the stress associated with an eight-hour workday or 
day to day work activity, which is indicative of the veteran 
being unemployable.

The report of the VA examination indicating that the veteran 
was unemployable due to his service-connected disabilities 
constitutes an informal claim for a total disability rating 
based on individual unemployability.  Servello v. Derwinski, 
3 Vet. App. 196, 200 (1992); 38 C.F.R. §§ 3.155(c), 3.157.  
In addition, in August 1993 the veteran submitted a formal 
application for a total disability rating based on individual 
unemployability.  In the January 1994 statement, however, he 
withdrew the claim for a total disability rating based on 
individual unemployability, and he was notified at that time 
that the claim had been withdrawn.  Because those claims were 
withdrawn, they cannot be considered in determining the 
appropriate effective date for the total disability rating.  
See Hanson v. Brown, 9 Vet. App. 29 (1996) (when a claim is 
withdrawn, it ceases to exist and is no longer a pending, 
viable claim); see also Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the 
veteran expressly indicates that adjudication of a particular 
issue should cease, neither the RO or the Board has authority 
to proceed on that issue, in the absence of a subsequent 
request for consideration of that issue).  The Board has 
determined, therefore, that entitlement to an effective date 
based on the December 1992 informal claim or the August 1993 
formal claim is precluded as a matter of law.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (the payment of monetary 
benefits must be authorized by law, which requires the filing 
of a claim).

In his January 1994 notice of disagreement the veteran made 
no reference to his service-connected disabilities having any 
impact on his employment.  The earliest statement or evidence 
that could be construed as an informal claim for a total 
disability rating was received on August 24, 1994, at which 
time the veteran stated in his substantive appeal that he had 
been unemployed since April 4, 1994, due to PTSD.  In light 
of his previous withdrawal from consideration the issue of 
entitlement to a total disability rating, the Board finds 
that the August 24, 1994, substantive appeal constitutes the 
earliest claim based upon which an effective date for the 
total disability rating can be established.

The veteran was awarded a 70 percent disability rating for 
PTSD effective with his July 29, 1992, claim for an increased 
rating.  In addition to PTSD, as of July 1992, his service-
connected disabilities included the residuals of a shell 
fragment wound to the left arm, rated as 20 percent 
disabling; the residuals of a shell fragment wound to the 
left leg, rated as 10 percent disabling; and a scar in the 
left parietal region, rated as noncompensable.  As of July 
1992, therefore, he met the percentage requirements for a 
total disability rating based on individual unemployability.  
The issue then becomes at what point in time did he become 
unable to maintain substantially gainful employment.

The veteran has not provided any evidence showing his annual 
earnings for 1993, 1994, or 1995; the Board cannot determine, 
therefore, whether his annual earnings exceeded the poverty 
limits for those years.  The evidence does show, however, 
that he was unemployed from April 1994 to January 1995.  
Although he was employed from August 1993 to April 1994, and 
from January 1995 to January 1996, he has provided evidence 
showing that he was working only part time and that the work 
activity was possible only because he was working in a 
sheltered environment in which substantial concessions were 
made for his service-connected disability.  He also testified 
that although he was paid a significant salary, he did not 
earn all of the salary because his employer continued his 
salary when he was unable to work due to PTSD symptoms.  
Manual M21-1,  7.09 (a finding of marginal employment is not 
precluded if the veteran did not actually earn the income 
received).

The Board finds that the veteran's testimony is credible, and 
that it is probative of whether his employment was marginal.  
See Baldwin v. West, No. 96-1170 (the Board must analyze the 
credibility and probative value of the evidence).  The Board 
finds, therefore, that the veteran's employment since August 
24, 1993, was marginal and not substantially gainful.

For these reasons the Board has determined that the veteran 
is entitled to an effective date of August 24, 1993, for the 
assignment of the TDIU rating.  That date is the earliest 
date at which it is ascertainable that an increase in 
disability occurred within the one year prior to the August 
1994 claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  



ORDER

The claim of clear and unmistakable error in September 1984, 
August 1985, October 1985, and September 1988 rating 
decisions is denied.

An effective date of August 24, 1993, is granted for the 
assignment of a total disability rating based on individual 
unemployability, subject to the laws and regulations 
pertaining to the payment of monetary benefits.




		
	Mark D. Hindin
Member, Board of Veterans' Appeals

 

